Citation Nr: 1758712	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from October 1982 and September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the Board at a March 2017 hearing conducted via videoconference. A transcript of the hearing is of record.


FINDINGS OF FACT

1. A December 2007 rating decision denied the Veteran's claim of entitlement to service connection for PSTD.  The Veteran was notified of his appellate rights, but did not complete an appeal of the decision or submit new and material evidence within one year of the rating decision.

2. Evidence received since the December 2007 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran has been diagnosed with PTSD by a VA psychiatrist due to the circumstances of his active duty service, to include fear or hostile military activity.


CONCLUSIONS OF LAW

1. The December 2007 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012).

2. Evidence received since the December 2007 rating decision in connection with Veteran's claim of entitlement to service connection for PTSD is new and material and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The Veteran's claim of entitlement to service connection for PTSD was most recently denied in a December 2007 rating decision in which VA determined that he was not then diagnosed with PTSD as a result of a verified in-service stressor.  The appellant was notified and provided notice of his procedural and appellate rights.  He neither perfected an appeal of the rating decision, nor did he submit new and material evidence within one year of the December 2007 denial.  Therefore, the December 2007 rating decision is final.  38 U.S.C. § 7105.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the December 2007 rating decision includes the report of a March 2011 VA psychiatry consult, which contains a diagnosis of chronic PTSD.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the appellant's claim of service connection, as it provides a diagnosis of PTSD, which was absent at the time of the prior denial.  See Shade, 24 Vet. App. at 118.  Consequently, the appellant's claim of entitlement to service connection for PTSD must be reopened.  The Board will proceed to adjudicate the underlying claim of service connection. 

II. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Veteran has claimed service connection for PTSD, which requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  

As the Veteran's claimed stressors do not involve being engaged in combat with the enemy, his lay testimony alone is generally not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2017).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.  

Initially, the Board observes that VA has previously conceded the Veteran was exposed to a number of potentially traumatic stressors during service, which included fear of hostile military activity.  See, e.g., January 2014 statement of the case at 10.  The remaining question is whether the Veteran has been diagnosed with PTSD by a VA psychologist or psychiatrist due to such fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).

Significantly, a March 2011 VA psychiatry consult, indicates a VA psychiatrist diagnosed the Veteran as suffering from chronic PTSD.  While the VA psychiatrist did not explicitly link the Veteran's PTSD to his active service, she did note that the Veteran started experiencing symptoms of PTSD following a tour in Iraq and then began drinking fairly heavily in 1992 while he was on active duty.  Therefore, resolving all doubt in the Veteran's favor, the Board finds it reasonable to conclude that the VA psychiatrist diagnosed the Veteran with PTSD, at least in part, due to his experiences in Iraq, which VA has conceded included fear of hostile military activity.

In reaching this determination, the Board acknowledges the report of an April 2011 VA examination that determines the Veteran does not meet the criteria for a diagnosis of PTSD.  However, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

The evidence is at least in equipoise regarding whether the Veteran has been diagnosed with PTSD due to an in-service stressor which conforms to the DSM criteria.  Resolving all doubt in favor of the Veteran, the Board concludes that the Veteran is diagnosed with PTSD by competent and credible VA medical professionals, and this diagnosis has been related to his fear of hostile military or terrorist activity while serving in Iraq.  Accordingly, service connection for PTSD is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection is reopened.

Service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


